         Case 1:20-cv-10753-LTS Document 70 Filed 05/27/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                      )
JERMAINE GONSALVES, and DEDRICK                      )
LINDSEY on behalf of themselves and all others       )
similarly situated,                                  )
                                                     )
                      Petitioners,                   )
                                                     )
               v.                                    )      Civil Action No. 20-10753-LTS
                                                     )
ANTONE MONIZ,                                        )
                                                     )
                      Respondent.                    )

        RESPONDENT’S STATUS REPORT IN RESPONSE TO COURT ORDER

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully submits this status report in response to

the Court’s Order, dated May 18, 2020 (Doc. # 65).

       In response to the Court’s Order, the Plymouth County Sheriff’s Department

(“Department”) presented to PCCF’s medical director, Dr. Lawrence Baker, through his employer

CPS Correctional Healthcare, a copy of the Court’s Order and the letter the Massachusetts

Department of Corrections (“DOC”) submitted to the Massachusetts Supreme Judicial Court

describing its testing model. The Department asked that Dr. Baker provide a recommendation on

whether such an approach was appropriate for PCCF. Dr. Baker responded that, in his medical

opinion, the DOC measures were not warranted at PCCF at this time. Dr. Baker cited the measures

PCCF has taken to keep COVID-19 from entering the facility; to control or mitigate against the

spread of COVID-19 within the facility; and to identify detainees and staff who might be infected
          Case 1:20-cv-10753-LTS Document 70 Filed 05/27/20 Page 2 of 3



with COVID-19. Dr. Baker noted that the decision about whether and when to test is guided by

the clinical presentation of the individual and the medical provider’s clinical judgment, considering

symptoms, reported onset, and objective assessment of the detainee’s condition. Dr. Baker noted

the measures PCCF has taken which have been effective in limiting the number of positive cases

at PCCF. These measures include: modified intake procedure; contact tracing of inmates and staff;

quarantining of contacts; proper utilization of medical isolation. Dr. Baker also noted that the

decision to test must have a rational medical basis in order to determine appropriate management.

       Dr. Baker’s recommendation is in line with the latest guidance from the United States

Center for Disease Control and Prevention (“CDC”) and Massachusetts Department of Public

Health (“DPH”). The CDC provides guidance on testing but expressly notes that decisions about

testing are made by state and local health departments or by healthcare providers. The CDC

prioritizes for testing those with symptoms and recommends testing for persons without symptoms

who are prioritized by health departments or clinicians. In guidance issued on May 13, 2020, DPH

recommends testing for symptomatic individuals and close contacts of COVID cases. DPH also

provides that asymptomatic individuals can be recommended for testing at the discretion of a

healthcare provider, a state agency, or their employer. PCCF is following that guidance.

       Accordingly, in response to the Court’s Order, Respondent reports that, at this time, PCCF

does not plan to institute institution-wide testing occurring in DOC facilities because it is the

medical opinion of PCCF’s medical director that such measures are not warranted at PCCF in the

present circumstances.

                                                      Respectfully submitted,

                                                      ANTONE MONIZ
                                                      Superintendent of the Plymouth
                                                      County Correctional Facility
        Case 1:20-cv-10753-LTS Document 70 Filed 05/27/20 Page 3 of 3



                                         By his attorneys,

                                         ANDREW E. LELLING,
                                         United States Attorney

                                   By:   /s/ Jason C. Weida
                                         Jason C. Weida
                                         Assistant U.S. Attorney
                                         United States Attorney’s Office
                                         1 Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210
                                         (617) 748-3180
Dated: May 27, 2020                      Jason.Weida@usdoj.gov
